Citation Nr: 1433256	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-46 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from August 1970 to February 1972, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  


FINDING OF FACT

The Veteran was exposed to loud noises in service and first experienced tinnitus at that time; the disorder has been present since service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran seeks service connection for tinnitus.  He has stated that he was exposed to loud noises in Vietnam (aircraft, ordnance explosions, etc.), and that upon exposure to such acoustic trauma, he began to experience a ringing in the ears.  He maintains that this disorder has been present since separation from active duty.  Essentially, he asserts that it was manageable and, in his mind, a "normal" part of his daily experience since active duty; however, it has progressed in severity over time to the point where it is decidedly more noticeable and less manageable.  This, he explains, was the reason in waiting to file his claim until many years after service separation.  

The Veteran's service personnel records document that he served in Vietnam as an ammunition specialist.  He has asserted that he would assist in supplying helicopters while the rotors were running, and that he was proximate to explosions.  Given his service history, the Board can conclude that this is consistent with the type of work an ammunition soldier would have performed in Vietnam.  Accordingly, there is no doubt that exposure to loud military noises were part and parcel of the circumstances of his active service.  

With respect to tinnitus, the Veteran was examined by VA in October 2008.  The examining audiologist noted that there were no complaints of tinnitus registered in the service treatment records, and, without explanation, stated that the tinnitus had onset several years after separation from active service.  The Veteran, in positing his disagreement, specifically contested this finding.  He adamantly maintains that tinnitus began upon being in proximity to loud military noises in Vietnam, and as noted, while he states that the tinnitus was initially mild, he has alleged that it has grown in severity over the course of the last several decades.  Further, the Veteran reported his feeling that the tinnitus was mild enough in service so that he thought it was "normal" and, as it was manageable, he did not report it to service department medical personnel.  

Tinnitus is defined as a ringing in the ears.  In that regard, it is something that is entirely subjective in how it can be assessed.  There are no objective methods of assessing tinnitus, as the presence of ringing in the ears is something that is only ascertainable by the person experiencing it through his or her own senses.  The U.S. Court of Appeals for Veterans Claims (Court) has determined that certain conditions, which are "simple" in nature (such as a ringing in the ears that can be assessed by perception), are within the capacity of a lay person to report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In that regard, tinnitus is something that a lay person is competent to diagnose.  Thus, assuming that such a reported diagnosis as occurring in military service is credible, service connection will be granted.  

The Veteran clearly had noise exposure in service and his reports of experiencing ringing in his ears at the time of noise exposure and, to varying degrees of severity, since that time, are consistent with the circumstances of service.  Accordingly, his attesting to having tinnitus from military service onward is considered credible.  The only evidence contrary to the Veteran's reports of tinnitus existing since service is from the October 2008 VA audiology examination.  In that report, as noted, the examiner based her conclusion that current tinnitus was not likely related to service on the basis of there being no documentation in the service treatment records of such a condition existing.  This fact is not detrimental to the Veteran's claim, as the Court has noted, specifically, that the lack of documentation of symptomatology in the service treatment records, in itself, is not a sufficient rationale on which to base a medical conclusion.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the opinion cannot be considered as having an adequate rationale, and thus cannot be given significant probative weight.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Simply put, the evidence supports a conclusion that the Veteran was exposed to noise in service and, at that time and subsequently, has experienced bilateral tinnitus.  The Veteran's reports are credible, and there is no probative evidence that weighs against them.  As this is the case, the requirements for service connection have been met and the claim will be granted.    


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


